Exhibit Certification of Chief Financial Officer of CIGNA Corporation pursuant to 18 U.S.C. Section 1350 I certify that, to the best of my knowledge and belief, the Quarterly Report on Form 10-Q of CIGNA Corporation for the period ending September 30, 2008 (the “Report”): (1) complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of CIGNA Corporation. /s/ Michael W. Bell Michael W. Bell Chief Financial Officer October 30, 2008
